Citation Nr: 0901839	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1973 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was likely exposed to HCV by a 
blood transfusion during left knee surgery in service.  The 
service treatment records contain a summary of hospital 
treatment dated January 22, 1974.  The summary lists 
operations performed on the left knee on November 29, 1973.  
There is no mention of a blood transfusion.  However, the 
summary states that more details are in the operative report.  
The operative report is not currently in the claims file.  
Therefore, the RO should attempt to obtain the operative 
report.  If that is not successful, an orthopedic surgeon 
should review the summary of hospital treatment and opine on 
the likelihood of a blood transfusion in those circumstances.

Accordingly, the case is REMANDED for the following action:

1.  Request hospital records on or about 
November 29, 1973 from the U.S. Army 
Medical Center at Fort Gordon, Georgia, 
stored at the National Personnel Records 
Center or any other known records storage 
facility.

2.  If records showing a blood transfusion 
are not obtained, request a medical 
opinion from an orthopedic surgeon or 
similiarly qualified physician.  The 
claims folder must be made available for 
the physican to review.  The physician 
should offer an opinion as to how likely 
it was that a blood transfusion was 
administered to the veteran during the 
knee surgeries specified in the summary of 
hospital treatment report.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



